OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by the Appellate Division, Third Department, on December 10, 1969. Petitioner *165commenced this proceeding to suspend respondent from the practice of law pursuant to 22 NYCRR 1022.23 (b) on the ground that he has become incapacitated because of mental infirmity. Respondent has not submitted an answer to the petition but has by letter indicated that he has no objection to the relief sought.
Based on the pleadings and the medical evidence submitted, we find that respondent is incapacitated from practicing law. Therefore, the petition is granted and respondent is suspended from the practice of law until the further order of this court.
Dillon, J. P., Callahan, Doerr, Denman and Boomer, JJ., concur.
Order of suspension entered pursuant to 22 NYCRR 1022.23.